—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about January 30, 1997, which granted defendant-respondent's motion for preclusion and dismissal, and, order, same court and Justice, entered on or about April 29, 1997, which granted plaintiffs motion to reargue and renew, and upon reargument, adhered to its prior decision, unanimously affirmed, without costs.
The court properly granted unconditional preclusion and dismissal where plaintiff failed to offer an adequate excuse for his *182seven-year delay in providing a bill of particulars, and failed to demonstrate the merits of his claim as against defendant-respondent (see, Canter v Mulnick, 93 AD2d 751, affd 60 NY2d 689). The remedy provided by the court was appropriate under the circumstances (see, CPLR 3042 [former (c)]). We have reviewed plaintiffs remaining arguments and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.